DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, and 7-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Richmond et al. (US 2018/0192692).
Regarding claim 1, Richmond discloses a device for smoking smokeable material (abstract) comprising:
a shaft (230) made of metal (Paragraph 58) (equivalent to a non-flammable carrier);
a compressed smokeable product (108) including smokeable material that can be concentrated tetrahydrocannabinol (THC or cannabinoids) such as THC wax or other solid forms of TI-IC (Paragraph 38; equivalent to a semi-solid cannabis extract oil) received on a first end of the hollow shaft (206; Paragraph 57; see also Fig. 7 and 7A; equivalent to a support portion);
the shaft has an annular slip lock (562) mounted over the shaft (Paragraph 62; equivalent to a gripping portion) and connected to the first end of the hollow shaft (see Fig. 7) and uncovered by and 
Regarding claim 2, Richmond discloses the shaft is in the form of a thread (see Fig. 7; the shaft is long and cylindrical in shape) and made of metal (Paragraph 58).
Regarding claim 4, regarding the claim limitation “the carrier is deformable so that the semisolid cannabis extract is removed from the carrier by combustion, a portion of the portion of the carrier previously uncovered by the semisolid cannabis extract oil can be deformed from an original condition so as not to protrude longitudinally from the cigarette,” this limitation has been interpreted as this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the shaft of Richmond is the same as instantly claimed (see claims 1-2 above), it is capable of being operated with identical claimed characteristics.
Regarding claim 7, Richmond further dislcoses a linear housing (204; equivalent to a filter portion) coupled to the shaft (see Fig. 7) and located externally of the smokeable material (see Fig. 7), the housing having a first end (206; equivalent to a smoking medium side) adjacent to the smokable material (see Fig. 7), and an inhalation section distal to the smokeable material (212; equivalent to an opposite mouth side); the housing having a larger radius than the shaft (see Fig. 7; interpreted as the filter portion being enlarged in a transverse direction relative to the support portion), and defining a passageway fluidically communicating the first end to the inhalation section to pass smoke to be inhaled by a user (see Fig. 7; Paragraph 58; the arrows represent passage of smoke through the device).
Regarding claim 8, Richmond dislcoses that the shaft is located concentrically within the housing (see Fig. 7). 
Regarding claim 9
Regarding claim 10, Richmond discloses a device for smoking smokeable material (abstract) comprising a shaft (230; equivalent to a holder) connected to a housing (204; equivalent to tubular container) which receives a compressed smokeable medium (108) comprising:
a shaft (230) having an annular slip lock (562) mounted over the shaft (Paragraph 62; equivalent to a gripping portion) and made of metal (Paragraph 58, 63) having first and second ends (see Fig. 7; the first end is the right end of the annular slip lock and the second end is the left end of the annular slip lock) for used biased towards a burning section (Paragraph 62; equivalent to handling);
a solid body plug (504; interpreted as a filter portion) coupled to the second end (see Fig. 7) and extending from a first end (204; interpreted as a smoking medium side) to an inhalation section distal to the smokeable material (212; equivalent to an opposite mouth side) on the distal end of the annular slip lock; 
the solid body plug defining a passageway fluidically communicating the first end to the inhalation section to pass smoke to be inhaled by a user (see Fig. 7; Paragraph 58; the arrows represent passage of smoke through the device);
the solid body plug having a larger radius than the annular slip lock (see Fig. 7); and
both the annular slip lock and the solid plug body are disposed in a housing (204; Paragraph 58, 62).
Regarding the claim limitation “a cigarette,” the preamble defines that the cigarette includes a “tubular container for receiving the smoking medium.” This structure is broader than the traditional structure of a cigarette in which tobacco is wrapped inside a paper wrapper known in the prior art. 
Regarding claim 11, Richmond discloses the solid body plug has a larger radius than the annular slip lock (see Fig. 7), and the annular slip lock located transversely centrally to the solid body plug (see Fig. 7).
Regarding claim 12, regarding the claim limitation “gripping portion is deformable relative to the longitudinal direction so that, as the smoking medium is consumed, a portion of the gripping portion previously contained within the tubular container of the cigarette can be deformed from an original condition so as not to protrude longitudinally from the tubular container,” this limitation has been interpreted as this limitation has been considered, and construed as the manner of operating an 
Regarding claim 13, Richmond further dislcoses a coil spring (564; Fig. 7) encircling the longitudinal axis (see Fig. 7). 
Claims 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royal Queen Seeds (“The Incendiary Art of Twaxing”).
Regarding claim 14, Royal Queen Seeds discloses a method of twaxing a roll-up (page 2) comprising:
providing a sheet of rolling paper (page 3; see Fig. on page 3);
getting a bottom weed layer in place first (Page 3; Paragraph 2; equivalent to a smoking medium); and
adding the extract long spaghetti string of shatter onto the green bedding (Page 3; Paragraph 1-2; see Fig. on page 3; equivalent to a longitudinally elongated holder capable of handling the cigarette) and then rolling the paper to create a joint with a concentrate center (Page 3; Paragraph 1-2; equivalent to rolling the paper transversely to the holder so as to form the tubular container receiving the smoking medium and the holder therein, the holder being oriented generally parallel to an axis of the tubular container).
It is noted that the “holder” does not particularly have any specific language in claim 14 other than being elongated. Therefore, the spaghetti string of shatter in Royal Queen Seeds meets the structural imitations of “a holder” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2018/0192692) as applied to claim 1 above, and further in view of Avots (US 2018/0272083).
Regarding claim 3, Richmond discloses the device as discussed above with respect to claim 1, wherein the shaft is made of metal (Paragraph 58).
However, Richmond does not explicitly teach that the carrier is made from stainless steel.
Avots teaches a portable vaporization device for inhaling extracts (abstract) comprising a flame tube assembly (13) which is made from stainless steel or any other material that is safe for consuming food at high temperature (Paragraph 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Richmond to be stainless steel as in Avots because (a) Richmond suggests the shaft is made of metal, and stainless steel is a metal; (b) stainless steel is known to be safe for consuming a material at high temperature (Avots; Paragraph 47); and (c) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2018/0192692) as applied to claim 1 above, and further in view of Greenbaum (US 2021/0162143).
Regarding claim 5, Richmond discloses the device as discussed above with respect to claim 1, wherein the smokeable material is concentrated THC (Paragraph 38). 
However, Richmond is silent as to a wrapping paper removable covering the body of the semisolid cannabis extract oil. 
	Greenbaum teaches a single dose vaporizable formulation including room temperature solid extracts (abstract) involving cannabis extracts (paragraph 2), wherein it is known that cannabis extract tends to be sticky and any surface that contacts with the extract may benefit from being adapted to be non-stick by using parchment paper or hemp-based papers (paragraph 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a paper as in Greenbaum to the outside of the cannabis extract of Richmond in order to solve the problem of making the surface of the cannabis extract non-sticky (Greenbaum; Paragraph 45). Moreover, it would have been obvious to said skilled artisan to have made the paper and cannabis extract separable since it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
Regarding claim 6, Richmond dislcoses that the smokeable material can be in a wax form or other solid forms of cannabis extract (paragraph 38).
However, Richmond does not explicitly teach that the cannabis extract is a rosin.
Greenbaum further teaches that cannabis extracts and concentrates are known to be in the form of waxes, resins, rosin, or live resin (Paragraph 2). 
It would have been obvious to said skilled artisan to have substituted the cannabis wax of Richmond for the rosin as in Greenbaum because Richmond suggests that other solid forms of extract are acceptable, and Greenbaum teaches that waxes and rosins are alternative solid forms of cannabis. Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.04(II). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Royal Queen Seeds (“The Incendiary Art of Twaxing”) as applied to claim 14 above, and further in view of Greenbaum (US 2021/0162143).
Regarding claim 15, Royal Queen Seeds discloses the method as discussed above with respect to claim 14.
However, Royal Queen Seeds is silent as to the holder includes a longitudinally elongated gripping portion and a filter portion coupled thereto and extending longitudinally from a smoking medium side to a mouth side distal to the gripping portion relative to the smoking medium side of the filter portion, the filter portion being enlarged in a transverse direction relative to the gripping portion, and the rolling paper to form the tubular container comprises shaping the tubular container to a diameter of the filter portion. 
Greenbaum teaches a single dose vaporizable formulation (abstract) comprising a mouthpiece portion (136; Fig. 6A-F; equivalent to a filter portion) coupled to a dosing tool (148; equivalent to a gripping portion) extending from a smoking side (see Fig. 6D; interpreted as the bottom side adjacent to individual dose portion 150) and a mouth side distal to the gripping portion (see Fig. 6D; interpreted as the upper end of the mouthpiece portion), the mouthpiece portion having a larger radius than the dosing tool (see Fig. 6D), and the mouthpiece portion having a largest diameter corresponding to the heating chamber (138; see Fig. 6D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known mouthpiece and dosing tool of Greenbaum into the known method of Royal Queen Seeds in order to repeatably acquire a consistent dose of cannabis extract which has been a problem in the prior art (Greenbaum; Paragraph 3). 
Regarding the claim limitation “rolling the paper to form the tubular container comprises shaping the tubular container to a diameter of the filter portion,” one of ordinary skill in the art would appreciate that such a modification involves a mere change in the size of the component. A change in <size> <shape> is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holzer (US 2021/0145043) teaches a metal utensil coated with a cannabis oil and inserted into a cigarette.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747